              Case 7:19-cr-00195-KMK Document 36 Filed 12/11/20 Page 1 of 1
              Case 7:19-cr-00195-KMK Document 37 Filed 12/14/20 Page 1 of 1
                                              U.S. Department of Justice

                                                                     United States Attorney
                                                                     Southern District ofNew York
             MEMO ENDORSED                                           United States District Courthouse
                                                                     300 Quarropas Street
                                                                     White Plains, New York 10601


                                                                     December 11, 2020
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas Street
White Plains, New York 10601

            Re:    United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

Dear Judge Karas:

       The Government respectfully submits this letter, with the consent of counsel to each
defendant, to request a 45-day adjournment of the upcoming status conference, previously
scheduled for December 17, 2020. The parties are seeking the adjournment due to the restrictions
on travel and contact in light of the COVID-19 pandemic. The parties have requested seven prior
adjournments, six of which were requested in light of the COVID-19 pandemic.

        The parties have been discussing potential dispositions of the case without trial.
Additionally, the Government has made electronically stored information and other discovery
available to the defense. To allow the defense time to review the discovery and determine what
motions, if any, they wish to make, and in light of the COVID-19 pandemic and related restrictions
on travel and contact, the Government requests that the time between the date of this letter and the
next scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161 (h)(7)(A), in the interest of justice.

 Granted. The conference is adjourned to
 l a '. OOPM
                                             2/"   /21 at            Respectfully submitted,
 Time is excluded until then in the interests of justice to allow
 the Parties to complete their discussions toward a                  AUDREY STRAUSS
 disposition. The interests of justice from this exclusion           Acting United States Attorney
 outweigh Defendants' and the public's interest in a speedy
 trial. See 18 U.S.C. Section 3582.

 So Ordered.                                                   By:          Is
                                                                     Christopher D. Brumwell
~L
12/11 /20
                                                                     Assistant United States Attorney
                                                                     917-710-0661
